  Case: 1:14-cv-04361 Document #: 738 Filed: 03/12/20 Page 1 of 2 PageID #:23915



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                    )
 CITY OF CHICAGO,                                   )   Case No. 1:14-cv-4361
                                                    )
                         Plaintiff,                 )   Honorable Judge Jorge L. Alonso
                                                    )
             v.                                     )
                                                    )
 PURDUE PHARMA L.P., et al.,                        )
                                                    )
                           Defendants.              )


                    MOTION FOR LEAVE TO WITHDRAW APPEARANCES

       Pursuant to Local Rule 83.17, Mallinckrodt LLC hereby moves to withdraw the appearance

of Jennifer Pantina as counsel of record for Defendant, Mallinckrodt LLC. Ms. Pantina’s

withdrawal will not cause any delay in the prosecution of this action, as Defendant continues to be

represented by Andrew J. O’Connor, Sarah M. Kimmer and William T. Davison of Ropes & Gray

LLP.

Dated: March 12, 2020                                       Respectfully Submitted,

                                                            /s/ Jennifer Pantina
                                                            Jennifer Pantina
                                                            Andrew J. O’Connor
                                                            Sarah M. Kimmer
                                                            William T. Davison
                                                            Ropes & Gray LLP
                                                            jennifer.pantina@ropesgray.com
                                                            andrew.oconnor@ropesgray.com
                                                            sarah.kimmer@ropesgray.com
                                                            william.davison@ropesgray.com
                                                            800 Boylston Street
                                                            Boston, MA 02199
                                                            Phone: (617) 951- 7000
                                                            Fax: (617) 951-7050

                                                            Counsel for Mallinckrodt LLC


                                                1
  Case: 1:14-cv-04361 Document #: 738 Filed: 03/12/20 Page 2 of 2 PageID #:23916




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 12th day of March, 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court CM/ECF Systems.




                                                                 /s/ Jennifer Pantina

                                                                  Jennifer Pantina




                                              2
